Citation Nr: 1429511	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-09 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left knee disability.  


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 2008 to January 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In September 2012, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The Board notes that it has reviewed both the appellant's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a current diagnosis of a left knee disability.  


CONCLUSION OF LAW

A left knee disability was not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.655 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes January 2009 and December 2012 evidentiary development letters in which the RO advised the appellant of the evidence needed to substantiate her service connection claim.  These letters advised the Veteran of her and VA's responsibilities under VCAA, to include what evidence should be provided by her and what evidence should be provided by VA.  The January 2009 letter further advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of her claim, pursuant to the Court's holding in Dingess, supra.  

The Board notes that the December 2012 notice letter was not issued prior to the initial adjudication of the Veteran's claim in June 2009.  The Veteran's claim, however, was readjudicated following the issuance of this notice in a February 2013 supplemental statement of the case.  Thus, any deficiencies in the timeliness of this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records and VA medical records.  

The Board notes that this claim was previously remanded in September 2012 in order to accomplish two pieces of development.  First, as noted on her March 2010 substantive appeal form, the Veteran has indicated that she has a CD containing her full medical records and bone scan images showing a left knee stress fracture.  The September 2012 Board remand directed that the Veteran be sent a letter requesting that she complete a form authorizing VA to obtain these records, or that she submit such records herself.  

Second, the September 2012 Board remand determined that the May 2009 VA examination report and June 2009 addendum were inadequate because the examiner did not address the Veteran's lay statements concerning in-service and post-service symptomatology, and the opinion itself referenced the Veteran's right knee rather than her left knee.  The Board also requested that the Veteran be given a bone scan.  (The Board notes the Veteran's own contention that her stress fracture was visible on bone scan but not on x-ray.)  The VA examiner was directed to consider any new medical evidence that was added to the record and to conduct any necessary testing, including a bone scan, to determine whether the Veteran suffers from a current left knee disability and, if so, whether any such disability is related to service.

With respect to the first piece of development, the Veteran was sent a letter in December 2012 requesting that she authorize VA to obtain any evidence pertinent to her left knee disability claim.  She was also notified that she could submit such evidence herself.  The Veteran did not respond to this letter, and the letter has not been returned as undeliverable.  

VA's duty to assist a veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Olson v. Principi, 3 Vet. App. 480, 483 (1992).  In the case at hand, VA sent the Veteran a letter soliciting her assistance in identifying and obtaining potentially pertinent medical evidence, and she has not cooperated with VA's effort.  Without the appropriate information and any necessary authorization, VA cannot locate and obtain any pertinent outstanding evidence.  
Furthermore, the law presumes the regularity of the administrative process absent clear evidence to the contrary.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  Because the VCAA letter was sent to the Veteran's last known address, the Board presumes that the letter did, in fact, reach the Veteran.  The Veteran has not asserted the contrary.  In light of the above, the Board finds that VA satisfied its duty to assist the Veteran in attempting to obtain any outstanding pertinent medical records and that no further actions on VA's part are necessary.  

With respect to the second piece of development, VA alerted the Veteran in the December 2012 VCAA notice that she would be scheduled for a VA examination in connection with her claim.  She was notified that, "[i]f you can't keep the appointment or want to be re-scheduled, contact the medical facility on the appointment notice as soon as possible."  She was further informed that, "[w]hen a claimant, without good cause, fails to report for an examination or reexamination, the claim shall be rated based on the evidence of record, or even denied."  

A February 2013 VA internal report of general information reflects that an Appeals Management Center (AMC) employee contacted the Minneapolis VA Medical Center's Compensation and Pension office to inquire as to why the Veteran's examination had been cancelled.  He was notified that "they called the Veteran after they scheduled the exams but didn't get any response, so they sent her a notification letter which was not returned, but Veteran still did not show for the exams.  All attempts to reach Veteran by phone [were] unsuccessful."  A copy of the examination notification letter has been associated with the claims file.  This letter notified the Veteran, in part, that "[e]ntitlement to benefits is based on the reports of this examination.  The claim may be denied if you fail to report."  She was also given a telephone number to call with any questions.

Another February 2013 VA internal report of general information reflects that the Veteran had been scheduled for a January examination "with a notification letter sent out to the Veteran after placing a call to Veteran first."  It was noted that "the Veteran did not show for the exams," and therefore the facility cancelled the examination and returned the claims file to the AMC. The VA employee who authored the report "immediately attempted calling the Veteran to inquire as to why she didn't show up for her scheduled exams but could not get hold of her."  He subsequently "[m]ade more attempts to call her, ran address check with the VA system 'ACCURATE', then called all the phone numbers on the list but still no response."  He also searched VA's internal databases and could not find another address.  He therefore concluded that it would be futile to request another examination.  

Again, the law presumes the regularity of the administrative process absent clear evidence to the contrary.  See Mindenhall, supra.  In the case at hand, the Board presumes the Veteran did receive the examination notice but failed to report for the examination, as the examination notice letter was sent to the Veteran's last known address and was not returned as undeliverable.  As noted above, VA's duty to assist a veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood, supra.  It is the responsibility of veterans to cooperate with VA.  See Olson, supra.  The Board finds that VA took all appropriate steps to notify the Veteran of the upcoming VA examination.  Therefore, the Board finds that VA satisfied its duty to assist in attempting to give the Veteran a VA examination and no further examination attempt is necessary.

No further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran has claimed entitlement to service connection for a left knee disability.  Specifically, she contends that she suffered a stress fracture to her left knee for which she was medically discharged from active duty service.  In her November 2009 notice of disagreement, the Veteran reported that she still experiences pain and soreness in her knees when she participates in everyday activities.

Generally, service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disability initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Turning to the evidence of record, service treatment records reflect that the Veteran's lower extremities were clinically normal when examined at the time of her July 2008 enlistment examination.  She expressly denied any history of, or current, knee trouble on her July 2008 enlistment medical history report.  September 2008 records reflect that the Veteran complained of deep, sharp, aching pain in the knees and the right ankle that had their onset with walking, running, and marching.  The Veteran underwent a bone scan and was found to have stress fractures of the bilateral knees and right ankle.  A September 2008 radiology report notes an impression of small, bilateral knee joint effusions without underlying osseous abnormality.  She separated from service in January 2009 and did not undergo a separation examination.  

The Veteran underwent a VA examination in connection with her claim in May 2009.  The resulting examination report reflects that the Veteran was interviewed and a physical examination was conducted.  It describes the Veteran's pertinent service history, which is consistent with the history that is reflected in her service treatment records.  A May 2009 x-ray report was negative, revealing no effusion and intact medial, lateral, and patellofemoral joints.  The examiner assessed the Veteran as having "stress fracture, left knee, by patient report."  

Based on the above, the Board finds that entitlement to service connection for a left knee disability cannot be granted, as the competent and probative evidence of record does not demonstrate the presence of a current left knee disability.  As noted above, the May 2009 VA examination report only listed an assessment of left knee stress fracture "by patient report," but the examiner was unable to find objective indications of current left knee disability.  This assessment "by patient report" does not constitute a competent, probative medical diagnosis of a left knee disability.  The Board observes that the Veteran was scheduled for a VA examination to determine whether she currently had a disability of the left knee; however, she did not report for examination.  As such, the Board must adjudicate the claim based on the evidence of record. The evidence fails to demonstrate competent medical evidence of a current left knee disability.

The Board notes that the Veteran appears to argue that she has a current left knee disability and that she still experiences symptoms of her in-service left knee stress fracture.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Veteran is competent to report having had left knee pain and soreness with activities since service.  She does not, however, possess the necessary medical expertise to competently diagnose a stress fracture.  Therefore, the Veteran's lay assertions that she currently has a left knee stress fracture do not constitute competent, probative evidence of a current disability.  

In light of the above, the Board finds that entitlement to service connection for a left knee disability is not warranted.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for a left knee disability, to include left knee stress fracture, is not warranted.



ORDER

Entitlement to service connection for a left knee disability is denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


